Citation Nr: 0707706	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  99-22 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel

INTRODUCTION

The veteran served on active duty from December 1975 to July 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.   

In October 2003 and June 2005, the Board remanded this matter 
to the RO to afford due process and for other development.  
Following completion of the Board's requested actions, the RO 
continued the denial of the veteran's claim (as reflected in 
a November 2006 supplemental SOC (SSOC)) and returned this 
matter to the Board for further appellate consideration. 

Claims for entitlement to service connection for bilateral 
ulnar neuropathy had been perfected for appeal when the case 
was previously before the Board.  However, service connection 
was awarded pursuant to an October 2006 rating.  Accordingly, 
those matters have been resolved by administrative action and 
no longer involve any "questions of law and fact" in 
controversy.  Thus, the Board lacks further jurisdiction over 
those claims.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 19.7(b), 20.101 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  The record 
does not reflect that the veteran was provided with such 
notice.

Prior to January 12, 1998, the veteran's service-connected 
disabilities were rated as follows:  a 10 percent rating for 
a bilateral foot condition due to frostbite, cold injury; and 
a 10 percent rating for bilateral ulnar neuropathy of the 
elbows and hands, due to frostbite, cold injury.  His 
combined rating prior to January 12, 1998 was 20 percent.   

Pursuant to the Board's most recent remand, the veteran was 
awarded entitlement to service connection for additional 
disabilities, elevating his combined rating to 70 percent.  
His disabilities now include right ulnar neuropathy of the 
elbow and hands, due to frostbite, cold injury, evaluated as 
20 percent disabling; left ulnar neuropathy of the elbow and 
hands, due to frostbite, cold injury, evaluated as 20 percent 
disabling; a right foot condition due to frostbite, cold 
injury, evaluated as 20 percent disabling; a left foot 
condition due to frostbite, cold injury, evaluated as 20 
percent disabling. 

The veteran is in receipt of Social Security disability 
benefits, which are only partly based on one of the veteran's 
service connected disabilities.  The record as it stands is 
inadequate for rating purposes.  

In May 2004, the veteran was afforded a VA medical 
examination.  At the conclusion, the physician remarked that, 
"the arthralgias, the numbness and the cold sensitivity of 
the lower extremities on both sides are fairly severe and 
impair [the veteran's] ability to be gainfully employed."  
The same physician, when evaluating the veteran in December 
2005, made no remarks as to employability based on service-
connected disabilities.

In adjudicating a total rating claim, the Board may not 
reject the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disability does not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the United 
States Court of Appeals for Veterans Claims specifically 
stated that the VA has a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work.  Friscia, 7 Vet. App. at 297, citing 38 
U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. Brown, 6 
Vet. App. 532 (1993).  

The RO should obtain a medical opinion as to whether the 
veteran's service-connected disabilities, residuals of a cold 
injury, alone, renders him unable to obtain or retain 
substantially gainful employment.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), such that the letter includes 
information concerning a disability rating 
and an effective date for the award of 
benefits.  The letter should ask the 
veteran to identify any outstanding and 
recent treatment records or any other 
relevant records held by any Federal 
department concerning his disabilities.

2.  The veteran should be afforded a VA 
examination by a physician familiar with 
cold injuries and frostbite.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The physician is requested to offer an 
opinion as to whether it is at least as 
likely as not that the veteran's several 
service-connected residuals of a cold 
injury are of such severity that he is 
unable to obtain or maintain substantially 
gainful employment solely as a result of 
his service-connected disabilities, 
without regard to his age or any 
nonservice-connected disorders.  A 
complete rationale for any opinion 
rendered must be included in the report.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claim in light of all 
pertinent evidence and legal authority.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and any representative an 
appropriate SSOC that includes citation to 
and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



